PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,851,350
Issued: December 1, 2020
Application No. 16/020,850
Filed: 27 Jun 2018
For: BIOREACTOR PRODUCTION OF VIRUS FROM ADHERENT CELLS

: PATENT TERM ADJUSTMENT and
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:
:


This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed December 9, 2020, requesting that the patent term adjustment be increased from six days to 31 days.

The Office has re-determined the PTA to be 36 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).
Relevant Procedural History
	
On December 1, 2020, this patent issued with a patent term adjustment determination of six days. On December 9, 2020, patentee filed an application for patent term adjustment seeking an adjustment of the determination to six days in view of applicant delay miscalculations.

Decision

Applicant and the Office are in agreement with respect to the “A” delay under 35 USC 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 USC 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 USC 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the amount of overlap under 35 USC 154(b)(2)(A).

Patentee and the Office are in partial agreement with the amount of reduction pursuant to 35 USC 154(b)(3)(c)(C)(ii).

With respect to the applicant delay, patentee asserts that the patent term adjustment was improperly reduced 30 days pursuant to 37 CFR 1.704(c)(10) in connection with the post-allowance submission filed October 6, 2020. Patentee asserts that the post-allowance submission does not warrant an applicant reduction as the submission included a statement under 37 CFR 1.704(d).

Patentee further asserts that the patent term adjustment is subject to a reduction of five days pursuant to 37 CFR 1.704(c)(1) in connection with the request to rescind non-publication request filed October 1, 2020.

Patentee asserts that the patent term adjustment is subject to a reduction of five days.

Patentees’ arguments have been carefully considered and found, in part, persuasive. The patent term adjustment has been recalculated and it is found that the patent term adjustment is subject to a total reduction of 36 days.

As argued, the patent term adjustment was improperly reduced 30 days under 37 CFR 1.704(c)(10) in connection with the post-allowance submission filed October 6, 2020. As the post-allowance submission included a statement under 37 CFR 1.704(d), the reduction has been restored.

In this instance, as the request to rescind the non-publication request was submitted in further of the previously filed non-publication request, the patent term adjustment is not subject pursuant to 37 CFR 1.704(c)(10).

Accordingly, the patent term adjustment is subject to zero days of applicant delay.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
36 + 0 + 0 – 0 – 0 = 36

Patentee’s Calculation

36 + 0 + 0 – 0 – 5 = 31

Conclusion

Patentee is entitled to PTA of 36 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 36 + 0 + 0 – 0 – 0 = 36 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 36 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout



DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  10,851,350
		DATED            :  December 1, 2020
		INVENTOR(S) :  Cappello, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 6 days

      Delete the phrase “by 6 days” and insert – by 36 days--